 80DECISIONS OF NATIONALLABOR RELATIONS BOARDand (3) compositors-here involved constitute separate appropriateunits.'However, -where, as here, the only unit sought is one combin-ing two or more of the foregoing groups, and the employer does notobject to the proposed unit on the ground of the joinder of such groupsin a single unit, the Board finds the combined unit appropriate.We find, therefore, that the following employees constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.All letterpress pressmen, apprentice pressmen, all letterpress pressassistants, apprentice press assistants, offset pressmen, offset pressassistants, rotary pressmen, hand compositors, linotype operators andapprentices, stereotypers, offset cameramen, strippers, layout em-ployees, platemakers, opaquers, and darkroom employees at the Em-ployer's Stevens Point, Wisconsin, plant, but excluding employees inthehand binding department, bindery department, stockroom,shipping and receiving department, maintenance department, officeclerical employees, professional employees, guards, and supervisors asdefined in the Act'[Text of Direction of Election omitted from publication.]1McQuiddy Printing Company,116 NLRB 1114 (lithographingemployees;letterpressoperators) andEverlastProcessPrintingCo.,98 NLRB1313(linotype operators andcompositors).a Drug PackageCo., Inc.,101 NLRB 1123, 1124-1125.finding conformssubstantiallyto the unit request ofPetitioner.Calumet Contractors AssociationandChristian Building TradesLocal 12, Christian LaborAssociationofU. S.,Petitioner.Case No. 13 PC-5479. June 30, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.His rulings made atthe hearing are free from prejudicial error and are affirmed.'Pursuant to Section 3 (b) of the National Labor Relations Act,the Board has delegated' its powers herein to a three-member panel[Chairman Leedom and Members Rodgers and Jenkins].Upon the entire record, the Board finds :1.The Employer is engaged, in commerce within the meaning ofthe Act.2.The labor organization named below claims to represent certainemployees of the Employer.1 The hearing officer properly permitted various building trade craftunions, hereincalled the Intervenors, to intervene for the sole purpose of protesting the appropriatenessof the unit.SeePatine Gas and Electric Company,91 A'LRB 615 (footnote 1).121 NLRB No. 16. MONARCH RUBBER CO., INC.813.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective 'bargaining within Section9 (b) of the Act:All employees of the Employer in Indiana and Illinois, including,craft journeymen and apprentices, laborers, machine opera-tprs,-atldtruckdrivers, but excluding office clerical employees, professional em.-;ployees, guards, and supervisors as defined in the Act.a[Text of Direction of Election omitted from publication.]2 The Employer is an association composedof 12general contractors and 14 subeon,tractors who are engaged in the building and construction industry.Itwas formed inOctober 1956,and in January 1957,it commenced collective-bargaining negotiations withthe Petitioneron behalf of its employer members.On April 9, 1957,the Employer andPetitioner executed a contract effective from April 1, 1957,to June 30,1958, coveringall the employees of the Employer.On April 8, 1957, the Petitioner filed the instantpetition seeking- certification in this unit.The Employer agrees that such a unit isappropriate.The Intervenors contend that the proposed unit is inappropriate on thegrounds that(1) it is not supported by a multiemployer bargaining history, and (2) itwould join various building trade craftsmen in the same unit.As for(1) inasmuch as the Petitioner and the Employer seek multiemployer bargain-ing, and as none of the Intervenors seeks to represent any smaller units, collective-bargaining history is not a, prerequisite to finding the multiemployer unit appropriate.Western Association of Engineers,etc.,101 NLRB 64. Moreover,we note that this unit -has been in effect for over a year.With respect to (2), while employees of a,particular craft may be represented in a unitof their own when their separate representation is sought,units including employeesbelonging to different crafts are also found appropriate by the Board.Thus, employeesof several crafts may be combined to form a maintenance unit where no bargaining historyon a broader basis exists.United States Time Corporation,108 NLRB 1435,1436-7.The Board customarily finds appropriate a unit consisting of all employees of an em-ployer,Beaumont Forging Company,110 NLRB2200, 2201-2;Southern PaperboardCorporation,112 NLRB 302,304; and this Is true even in the heavy engineering con-struction industry.Brown andBoot, Inc., et ai. d/b/a Ozark Daft.Constructors, 77NLRB 1136;Foley Brothers,Inc.,97 NLRB 1482.We see no reason why the samerule should not apply when, as here,building construction is involved.As no union seeksto represent any craftsmen involved in a -separate unit, and as no other valid reason hasbeen advanced for not granting an employerwide unit-hereinwe find the unit as re-quested to be an appropriate one.Monarch Rubber Co.,Inc. andInternational Hod Carriers'Build-ing,Common Laborers'Union of America,Local Union No.1085,Petitioner.Case No. 9-RC-3060. July 21, 1958,SUPPLEMENTAL DECISION, ORDER, AND DIRECTIONOF THIRD ELECTIONPursuant to a Decision, Order, and Direction of Second Election,''issued by the Board herein on June 28, 1957, an election by -secreti The first election,held on May 9, 1957(unpublished)pursuant to a stipulation forcertification upon consent election, resulted in 64 valid ballots for the Petitioner, 40121 NLRB No. 19.487926-59-vol. 121--7